     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 1 of 14



 1 Jean-Jacques Cabou (#022835)
   Matthew R. Koerner (#035018)
 2 Margo R. Casselman (#034963)
   Benjamin C. Calleros (#034763)
 3 PERKINS COIE LLP
   2901 North Central Avenue, Suite 2000
 4 Phoenix, Arizona 85012-2788
   Telephone: 602-351-8000
 5 Facsimile: 602-648-7000
   JCabou@perkinscoie.com
 6 MKoerner@perkinscoie.com
   MCasselman@perkinscoie.com
 7 BCalleros@perkinscoie.com
   DocketPHX@perkinscoie.com
 8
   Attorneys for Plaintiffs–Petitioners
 9 (additional counsel identified on signature page)
10
                             IN THE UNITED STATES DISTRICT COURT
11
                                    FOR THE DISTRICT OF ARIZONA
12
13    Maria Guadalupe Lucero-Gonzalez; Claudia             No. 2:20-CV-00901-DJH (DMF)
      Romero-Lorenzo; Tracy Ann Peuplie; James
14    Tyler Ciecierski; and Marvin Lee Enos, each
      individually and on behalf of all others similarly      REPLY IN SUPPORT OF
15    situated,                                              MOTION FOR TEMPORARY
                                                            RESTRAINING ORDER AND
16                                                          PRELIMINARY INJUNCTION
17                           Plaintiffs–Petitioners,
                                                                  (Oral Argument and
18    v.                                                      Expedited Ruling Requested)
19    Kris Kline, Warden of the Central Arizona
      Florence Correctional Complex; David Gonzales,
20    U.S. Marshal for the District of Arizona; Donald
      W. Washington, Director of the U.S. Marshals
21    Service; Michael Carvajal, Director of the Federal
      Bureau of Prisons, in their official capacities,
22
                             Defendants–Respondents.
23
24
25
26
27
28
     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 2 of 14



 1          At CoreCivic, Inc.’s Central Arizona Florence Correctional Complex (“CoreCivic”),
 2   only a fraction of the population has been tested for COVID-19, but at least 24 people have
 3   tested positive (so far). More will soon. And absent this Court’s needed intervention, the entire
 4   population at CoreCivic is at risk of contracting COVID-19. Despite the increasing number of
 5   positive tests—and the mere handful of individuals to be tested—at CoreCivic, though,
 6   Defendants assure the Court (at 5) that the Plaintiffs’ factual “allegations do not reflect at all
 7   the reality of what is actually happening at [CoreCivic].” Defendants assert—no fewer than six
 8   times—that Plaintiffs’ factual allegations about the conditions at CoreCivic are “false.” [Doc.
 9   16 at 6, 10; Doc. 16-3, ¶¶ 45–46, 110, 114] But those detained at CoreCivic—across different
10   units, pods, and cells—consistently tell a different story: no social distancing, slipshod cleaning
11   practices, rationed cleaning supplies, and shared personal protective equipment (“PPE”), like
12   masks. Plaintiffs’ factually supported allegations are sufficient to grant Plaintiffs their requested
13   injunctive relief and to maintain the status quo. The stark differences between Plaintiffs’ and
14   Defendants’ stories, though, reaffirm the need for an independent expert to inspect the facility
15   and advise the Court on the conditions inside. And in the face of the serious risks posed by
16   COVID-19 spreading through CoreCivic, prompt action is needed.
17   I.     Injunctive relief is needed to prevent further spread of COVID-19 at CoreCivic.
18          “‘A preliminary injunction is appropriate when the [movant] demonstrates . . . that
19   serious questions going to the merits were raised and the balance of the hardships tips sharply
20   in the [movant]’s favor,’ . . . so long as the [movant] also shows that there is a likelihood of
21   irreparable injury and that the injunction is in the public interest.” All. for the Wild Rockies v.
22   Cottrell, 632 F.3d 1127, 1134–35 (9th Cir. 2011) (first alteration in original) (citation omitted).
23   Plaintiffs have established each of these elements.
24          A.      Plaintiffs raise, at a minimum, serious questions going to the merits.
25          Plaintiffs are likely to succeed in establishing that they are subject to unconstitutional
26   conditions of confinement at CoreCivic, based on the risks posed by COVID-19 and
27   Defendants’ failure to address these unreasonable risks. These conditions violate Plaintiffs’
28   rights under the Fifth and Eighth Amendments to the U.S. Constitution.

                                                      -1-
     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 3 of 14



 1                   1.      Plaintiffs are likely to succeed on the merits of their claims that the
                             conditions at CoreCivic violate the Fifth and Eighth Amendments.
 2
            Plaintiffs are likely to establish that the conditions at CoreCivic violate the “minimum
 3
     standard of care” required under the Eighth Amendment. Gordon v. County of Orange, 888 F.3d
 4
     1118, 1122 (9th Cir. 2018) (citation omitted). For an infectious disease like COVID-19, the
 5
     Eighth Amendment’s deliberate-indifference test is satisfied when officials “ignore a condition
 6
     of confinement that is sure or very likely to cause serious illness and needless suffering the next
 7
     week or month or year,” even when “the complaining inmate shows no serious current
 8
     symptoms.” Helling v. McKinney, 509 U.S. 25, 33–34 (1993). “That the Eighth Amendment
 9
     protects against future harm to inmates is not a novel proposition. . . . It would be odd to deny
10
     an injunction to inmates who plainly proved an unsafe, life-threatening condition in their prison
11
     on the ground that nothing yet had happened to them.” Id. at 33. Plaintiffs here satisfy both
12
     the objective and subjective prongs of this test. See Wilson v. Seiter, 501 U.S. 294, 298 (1991).
13
            First, Plaintiffs are likely to establish that the current conditions at CoreCivic—
14
     exacerbated by the COVID-19 pandemic—are “objectively unreasonable.” Kingsley v.
15
     Hendrickson, 135 S. Ct. 2466, 2473 (2015). This objective analysis “turns on the ‘facts and
16
     circumstances of each particular case,’” id. (citation omitted), and considers whether a detainee
17
     is confined in “unsafe, life-threatening conditions” that threaten “reasonable safety” or pose
18
     an “unreasonable risk of serious damage to his future health,” McKinney, 509 U.S. at 33, 35.
19
            Though Defendants dispute on several grounds the serious risks posed by COVID-19
20
     at CoreCivic, their arguments fail. Defendants first contend (at 15) that Plaintiffs present in
21
     their Motion a “truncated and conclusory analysis.” Not so. Plaintiffs’ Motion—and the seven
22
     declarations submitted in support—detail at length the serious risks posed by COVID-19. [Doc.
23
     2 at 13; see also id. at 7–11 (citing declarations)] These declarations from numerous detainees
24
     and from an assistant federal public defender, all corroborate the same inadequacies at
25
     CoreCivic: non-existent social distancing, minimal disinfecting and cleaning supplies, and
26
     rationed PPE. 1 And as further detailed in the supplemental declaration of Dr. Goldenson, even
27
28          1   Defendants complain (at 5, 13, 14) that Plaintiffs’ declarations are not signed “by the

                                                     -2-
     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 4 of 14



 1   CoreCivic’s COVID-19 policies as written only recommend maintaining distance from people
 2   who are sick, an inadequate measure to prevent the spread of a virus that frequently spreads
 3   through asymptotic individuals. [Supp. Decl. of Joseph Goldenson, MD, attached as Ex. 1]
 4   Other declarations further prove that the social distancing recommended under existing policy
 5   is not happening in practice. [See, e.g., Supp. Decl. of Christina M. Woehr, attached as Ex. 2]
 6   Furthermore, as Dr. Goldenson explains, CoreCivic appears to be quarantining unconfirmed
 7   cases together when CDC guidelines provide that unconfirmed, symptomatic individuals must
 8   be held in isolation. Quarantining unconfirmed cases together only facilitates the spread of the
 9   virus. Simply put, Defendants’ response to COVID-19 has not been, as they claim (at 7),
10   “ample and appropriate.” See Hutto v. Finney, 437 U.S. 678, 681, 683 (1978) (upholding district
11   court’s orders to remedy unconstitutional conditions at prison).
12          Defendants next claim (at 5) that “only 15 detainees [and nine employees] . . . have
13   tested positive for COVID-19” and (at 7) that these “low infection numbers are a testament to
14   the success of” CoreCivic’s response. Defendants fail to disclose, however, that Defendants
15   generally have failed to test detainees for COVID-19—including those who exhibit symptoms.
16   Indeed, nowhere in Defendants’ 300 pages of exhibits do Defendants disclose the total number
17   of detainees and employees who have been tested for COVID-19. Comprehensive testing
18   would likely confirm the inevitable: COVID-19 has begun to spread throughout the facility.
19   See These Prisons are Doing Mass Testing for COVID-19--And Finding Mass Infections, Marshall Project
20   (Apr. 24. 2020), https://www.themarshallproject.org/2020/04/24/these-prisons-are-doing-
21   mass-testing-for-covid-19-and-finding-mass-infections (“From California to North Carolina,
22   prisons that do aggressive testing are finding that infection is spreading quickly.”).
23
24   [Plaintiffs] themselves.” To the extent Defendants imply these declarations are improper,
     Defendants are incorrect. See Order at 10 n.21, Urdaneta v. Keeton, No. CV-20-00654-PHX-SPL
25   (JFM) (D. Ariz. May 5, 2020), ECF No. 52 (“Keeton Order”) (overruling similar evidentiary
     objections based on Rule 807 of the Federal Rules of Evidence). The declarations reflect
26   Plaintiffs’ statements, taken by telephone due to the unavailability of in-person visits as a result
27   of the pandemic. [Doc. 1-3 ¶¶ 12–14] Defendants do not suggest how Plaintiffs’ counsel could
     have done otherwise. And each Plaintiff certified “under penalty of perjury” that their
28   statements were true and correct. [Docs. 1-5 at 2; 1-6 at 2; 1-7 at 2; 1-8 at 2; 1-9 at 2]

                                                     -3-
     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 5 of 14



 1          Many of Defendants’ factual assertions, in fact, are contradicted by not only Plaintiffs’
 2   papers, but also Defendants’ own exhibits. And though Plaintiffs cannot address every
 3   contradiction under the circumstances here, a few examples are worth noting. For example,
 4   Warden Kline’s sworn narrative insists that “if a detainee’s mask becomes soiled or otherwise
 5   unusable, the detainee can request a new mask, and it will be provided to them.” [Doc. 16-3
 6   ¶ 89] But, as numerous Plaintiffs explained, that isn’t true. And other information submitted
 7   by Kline himself proves as much. Also attached to Kline’s Declaration are the minutes of
 8   various “Town Hall Meetings.” These minutes clearly tell detainees they “will only be issued
 9   the 1 mask.” [Doc. 16-6 at 65] These minutes corroborate the Declaration of Christina Woehr,
10   who explained that detainees were only “given one disposable mask per person.” [Doc. 1-3
11   ¶ 29] And the minutes corroborate the account of Mr. Enos, who says: “We have only been
12   provided one mask.” [Doc. 1-9 ¶ 6] 2
13          Similarly, Warden Kline’s opinion of the situation is that CoreCivic has “ensure[d] that
14   regular cleaning and disinfecting measures are taking place.” [Doc. 16-3 ¶ 115] Again, his sworn
15   conclusion is undone by the Town Hall minutes, which candidly reflect CoreCivic staff’s
16   assessment that “sanitation is not what it needs to be.” [Doc. 16-6 at 64] And again the meeting
17   minutes corroborate what Plaintiffs, who live at CoreCivic every day, know and swear to be
18   true including that their bathroom facilities are “filthy” [Doc. 1-9 ¶ 16] and they lack “cleaning
19   supplies to clean [their] pods, cells, cups, or dishes” [Doc. 1-6 ¶ 10].
20          Second, Plaintiffs are likely to establish the subjective prong as well. This prong is satisfied
21   when an official is both “aware of facts from which the inference could be drawn that a
22   substantial risk of serious harm exists, and he must also draw the inference.” Farmer v. Brennan,
23   511 U.S. 825, 837 (1994). Despite acknowledging this standard (and the risks from COVID-
24   19), though, Defendants appear to dispute (at 15–16) they have the requisite subjective
25   knowledge. But in arguing (at 16) that Defendants have not “disregarded known dangers,”
26
27          Oddly, Defendants assert that “[a]fter searching various databases, no detainee by th[e]
            2

     name [Claudia Romero-Lorenzo] . . . has been detained at [CoreCivic].” That is false. As
28   Defendants acknowledge elsewhere, she is assigned to a pod at CoreCivic. [Doc. 16-3 ¶ 132]

                                                      -4-
     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 6 of 14



 1   Defendants largely revert to their argument on the objective prong—i.e., that “their response
 2   has been reasonable.” As Plaintiffs establish in their Motion (at 13–14), though, the obvious
 3   risks posed by the global COVID-19 pandemic satisfy this subjective standard because “the
 4   risk of harm is obvious.” Hope v. Pelzer, 536 U.S. 730, 738 (2002). 3
 5          And third, the Pretrial Class is likely to succeed under the objective-only analysis from
 6   the Ninth Circuit’s opinion in Gordon. In addressing Plaintiffs’ argument under Gordon,
 7   Defendants contend (at 17) that “the significant measures that [Defendants] have implemented
 8   at [CoreCivic] in response to COVID-19 show, at the very least, that [Defendants] have not
 9   recklessly disregarded the health and safety of inmates and detainees in their care.” But
10   Defendants’ subjective intentions are irrelevant to the Pretrial Class’s claim. “[T]he proper
11   standard of review for [these] claims,” the Ninth Circuit has held, “is one of objective
12   indifference, not subjective indifference.” Gordon, 888 F.3d at 1120. And as Plaintiffs’ Motion
13   (at 14–16) establishes, the Pretrial Class is likely to succeed on their claims under Gordon.
14                  2.     Exhaustion does not apply to Plaintiffs’ alternative habeas claims,
                           and Plaintiffs exhausted their available remedies.
15
            Defendants argue (at 13) that Plaintiffs’ claims are unlikely to succeed because Plaintiffs
16
     failed to exhaust their administrative remedies as required by the Prison Litigation Reform Act
17
     (“PLRA”). This argument fails for at least three reasons. First, the PLRA does not apply to
18
     Plaintiffs’ habeas petitions. See 42 U.S.C. § 1997e; Walker v. O’Brien, 216 F.3d 626, 634 (7th Cir.
19
     2000) (joining three other circuits in holding that “habeas corpus petitions are not subject to
20
     the PLRA”); Grier v. Hood, 46 F. App’x 433, 440 (9th Cir. 2002) (holding that PLRA exhaustion
21
     did not apply to § 2241 habeas petition).
22
            Second, even if the PLRA applies to Plaintiffs’ other claims, Plaintiffs have satisfied its
23
     requirements to “complete the administrative review process in accordance with the applicable
24
     procedural rules.” Woodford v. Ngo, 548 U.S. 81, 88 (2006). Each Plaintiff here properly pursued
25
     administrative remedies in accordance with CoreCivic policy. Plaintiffs cannot control the fact
26
27
            3Defendants also attach statements establishing their subjective knowledge, including,
28   for example: “sanitation is not what it needs to be.” [Doc. 16-6 at 64]

                                                     -5-
     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 7 of 14



 1   that CoreCivic failed to do the same. Under CoreCivic policies, detainees may raise complaints
 2   by seeking informal resolution or filing a formal or emergency grievance. [Doc. 16-8 at 15]
 3   When a formal grievance is filed, CoreCivic must respond within ten days of its submission (or
 4   five days if the grievance relates to medical care). [Id. at 16] For emergency grievances, detainees
 5   must receive a response within one day. [Id. at 5 ¶ 32]
 6          Here, all Plaintiffs filed formal or emergency grievances about CoreCivic’s failure to
 7   protect detainees from COVID-19. Ms. Lucero-Gonzalez filed an emergency grievance on May
 8   1, 2020 [Doc. 1-5 ¶ 21]; Ms. Romero-Lorenzo attempted, but was unable, to file a grievance
 9   on April 29, 2020, and then successfully filed a grievance on May 1, 2020 [Doc. 1-6 ¶ 17]; Ms.
10   Peuplie filed emergency grievances on April 22 and 30, 2020 [Doc. 1-7 ¶ 14]; Mr. Ciecierski
11   filed a grievance around April 15, 2020, and again on April 30, and attempted to file emergency
12   grievances, but no forms were available [Doc. 1-8 ¶ 10]; and Mr. Enos filed emergency
13   grievances on April 19 and 22, 2020 [Doc. 1-9 ¶ 22]. But CoreCivic not only failed to respond
14   to these grievances within the timeframes mandated, but also still has not responded to most
15   of these grievances. This violates CoreCivic’s own policy requiring responses to formal
16   grievances in ten days and emergency grievances in one day. [Doc. 16-8 ¶¶ 24, 32] 4
17          Defendants’ suggestion (at 14) that all five Plaintiffs are lying is unfounded and
18   unfortunate. Defendants submit a declaration from CoreCivic Grievance Coordinator A.
19   Partain, who claims “none of the Petitioners submitted a Formal Grievance with respect to
20   allegations related to [CoreCivic’s] COVID-19 response protocols” aside from Mr. Enos. [Doc.
21   16-8 ¶ 35] Partain further states that there is “no record” of grievances from Mr. Ciecierski “on
22   either April 15, 2020 or April 30, 2020” [Id. ¶ 41]; from Mr. Enos “on April 19, 2020, or on
23   April 22, 2020” [Id. ¶ 46]; from Ms. Lucero-Gonzalez “on May 1, 2020” [Id. ¶ 56]; or from Ms.
24   Peuplie “on April 22, 220[sic], or on April 30, 2020” [Id. ¶ 60]. To reach these conclusions,
25   Partain reviewed Plaintiffs’ grievance history in CoreCivic’s Apps electronic database and an
26
27
            4 Notably, in the two grievances that Defendants admit they received, Plaintiffs
     complained that “my life is in danger” [Doc. 16-8 at 34] or that Plaintiff “[could] die” [Id. at
28   31], but Defendants nonetheless took about a week to respond to both.

                                                     -6-
     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 8 of 14



 1   Excel document referred to as the Grievance Log. [Doc. 16-8 ¶ 33] But grievance information
 2   is not added until what CoreCivic deems the “receipt” of the grievance. [See id. ¶¶ 12–13] Thus,
 3   while it could be true that there was “no record” of Plaintiffs’ grievances that was (1) received,
 4   (2) added in Apps or the Grievance Log, and (3) done so on those specific dates, Partain does not
 5   address the possibility that the grievances were inputted on different dates—or have not yet
 6   been inputted at all. Indeed, Partain’s own declaration and attachments demonstrate there can
 7   be a significant delay from when a detainee files a grievance to when CoreCivic marks the
 8   grievance as “received.” 5 Considering that staff recently informed Ms. Peuplie that CoreCivic
 9   is receiving about 400 grievances per day and would get to her grievance “whenever we get to
10   it” [Doc. 1-7 ¶ 14], it is likely that the COVID-19 outbreak at CoreCivic and corresponding
11   influx of grievances has exacerbated the delay between grievance submission and “receipt” so
12   that “no record” of Plaintiffs’ grievances yet existed when Partain reviewed the records.
13          In any event, “[f]ailure to exhaust under the PLRA is ‘an affirmative defense the
14   defendant must plead and prove.’” Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc)
15   (citation omitted). Defendants have not met their burden to show they are likely to succeed on
16   this defense by submitting their policies on the books and vague record searches, without
17   engaging with Plaintiffs’ specific assertions.
18                  3.     Further exhaustion was unavailable, as evinced by the concessions
                           of CoreCivic’s staff that “we’ll get to it whenever we get to it.”
19
            Even if Plaintiffs have not exhausted administrative remedies, they were not required
20
     to—because CoreCivic’s grievance procedures are not “available” to remedy Plaintiffs’ claims.
21
     Under the PLRA, Plaintiffs only need to exhaust “such administrative remedies as are available,”
22
     42 U.S.C. § 1997e(a) (emphasis added), and “need not exhaust unavailable” remedies, Ross v.
23
     Blake, 136 S. Ct. 1850, 1858 (2016). The circumstances here fall squarely within the Supreme
24
25
            5  For instance, Ms. Lucero-Gonzalez submitted a medical-care grievance on April 20,
26   2020. [Doc. 16-8 at 40 & ¶ 51] CoreCivic did not “receive” the grievance until April 28, 2020
27   [Id. at 40], three days after CoreCivic’s response was due under its grievance procedure [Id. at
     16]. Additionally, Mr. Ciecierski submitted an informal resolution request on April 28, 2020,
28   that CoreCivic did not “receive” until May 4, 2020. [Id. at 31 & ¶ 36]

                                                      -7-
     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 9 of 14



 1   Court’s holding in Ross that “an administrative procedure is unavailable when (despite what
 2   regulations or guidance materials may promise) it operates as a simple dead end—with officers
 3   unable or consistently unwilling to provide any relief to aggrieved inmates.” 136 S. Ct. at 1859.
 4          As noted above, during the past month the five named Plaintiffs have filed eight
 5   grievances expressing fear for their lives and safety, which CoreCivic has (at best) lost, or (at
 6   worst) ignored. It is no surprise that Plaintiffs’ pleas have gone unanswered. CoreCivic staff
 7   have explicitly told Plaintiffs that they receive hundreds of grievances per day and would get to
 8   the grievance “whenever we get to it” [Doc. 1-7 ¶ 14], and that “everything at [CoreCivic] is
 9   just fine” when one Plaintiff asked for a grievance form [Doc. 1-6 ¶ 17]. Moreover, “[g]rievance
10   forms are not always available” [Doc. 1-7 ¶ 15] or “rarely available” [Doc. 1-8 ¶ 10]. See Marella
11   v. Terhune, 568 F.3d 1024, 1027 (9th Cir. 2009) (reversing district court’s dismissal of claim
12   based on failure to exhaust where prisoner alleged that he “did not have access to the necessary
13   forms”). Thus, CoreCivic staff has been “unable or consistently unwilling to provide any relief”
14   to Plaintiffs via CoreCivic’s official grievance procedures. Ross, 136 S. Ct. at 1859. There is no
15   available process that can provide timely relief in the face of imminent danger. Fuqua v. Ryan,
16   890 F.3d 838, 850 (9th Cir. 2018) (“[T]he particular circumstances of the prisoner’s case must
17   be considered when deciding whether administrative remedies were properly exhausted.”).
18          What Plaintiffs have explained they are experiencing at CoreCivic—significant hurdles
19   to filing grievances and insurmountable hurdles to obtaining adjudication of those grievances—
20   is “the reality of what is actually happening at [CoreCivic]” [Doc. 16 at 5], while Defendants’
21   accounts from the facility-wide Grievance Coordinator and attached vague record searches are
22   not. Plaintiffs have followed CoreCivic grievance policy to the absolute best of their abilities,
23   and have faced a “simple dead end.” Ross, 136 S. Ct. at 1859.
24                 4.      Plaintiffs’ habeas claims are cognizable under 28 U.S.C. § 2241.
25          Defendants next challenge, on two separate grounds, only part of Plaintiffs’ pleading:
26   the additional request for writs of habeas corpus. Neither argument passes scrutiny.
27          First, Defendants contend (at 20–21) that “[i]ndividual motions pursuant to the Bail
28   Reform Act (“BRA”) . . . are the proper legal vehicle” for part of Plaintiffs’ requested relief

                                                    -8-
     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 10 of 14



 1    (i.e., release through writs of habeas corpus). Defendants thus imply that Plaintiffs are barred
 2    from seeking relief except through the BRA. But Defendants cite no binding authority for this
 3    proposition; nor could they. Rather, in support of this supposed BRA bar, Defendants cite (at
 4    21) two inapposite district-court cases. One explicitly “decline[d] to address . . . [the
 5    government’s argument] under the Bail Reform Act.” Alvarez v. Larose, No. 20-cv-00782-DMS
 6    (AHG), 2020 WL 2315807, at *2 (S.D. Cal. May 9, 2020). The other never mentioned the BRA.
 7    See Plata v. Newsom, No. 01-cv-01351-JST, 2020 WL 1908776 (N.D. Cal. Apr. 17, 2020).
 8           On the merits, the dearth of caselaw supporting Defendants’ contention is unsurprising.
 9    Defendants appear to argue that the BRA serves as the exclusive (or predominant) legal remedy
10    for Plaintiffs’ habeas claims. Not so. The BRA establishes an initial inquiry for district courts
11    considering whether a person’s release pending trial “will reasonably assure the appearance of
12    the person as required and the safety of any other person and the community.” 18 U.S.C.
13    § 3142(g). Nothing in the BRA contemplates the conditions and constitutionality of
14    confinement after a district court has made this determination. The BRA simply does not apply.
15           Second, Defendants claim (at 18) that Plaintiffs are unlikely to succeed through habeas
16    because “[Plaintiffs] cannot seek release from detention in a Habeas action but must instead
17    pursue relief under the . . . [PLRA].” But the PLRA did not suspend writs of habeas corpus,
18    nor did Plaintiffs seek release under the PLRA. See U.S. Const. art I, § 9 cl. 2. Habeas relief is
19    available to individuals (like Plaintiffs) who are “in custody in violation of the Constitution or
20    laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). Generally, “[c]hallenges to the
21    validity of any confinement or to particulars affecting its duration are the province of habeas
22    corpus,” where a civil-rights action is the avenue for “requests for relief turning on
23    circumstances of confinement.” Muhammad v. Close, 540 U.S. 749, 750 (2004). The Supreme
24    Court, in fact, has repeatedly refused to foreclose detainees from using “the writ with respect
25    to claims of unlawful conditions of treatment or confinement.” Boumediene v. Bush, 553 U.S.
26    723, 792 (2008); see also, e.g., Ziglar v. Abbasi, 137 S. Ct. 1843, 1862 (2017). And release from
27    unconstitutional confinement falls “within the core of habeas corpus.” Preiser v. Rodriguez, 411
28    U.S. 475, 487 (1973). The PLRA, by comparison, does not apply to “habeas corpus proceedings

                                                     -9-
     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 11 of 14



 1    challenging the fact or duration of confinement.” 18 U.S.C. § 3626(g)(2).
 2           Here, Plaintiffs bring (in part) petitions for habeas corpus, challenging the fact or
 3    duration of confinement. Plaintiffs specifically ask that the Court “issue writs of habeas corpus
 4    on the ground that Plaintiffs’ continued detentions” are unconstitutional, “[i]f the expert’s
 5    recommendations cannot be achieved without reducing the detained population at CoreCivic.”
 6    [Doc. 1 at 27] This requested relief and its corresponding claims “challeng[e] the fact [and]
 7    duration of confinement in prison.” 18 U.S.C. § 3626(g)(2). “The fact that [Plaintiffs’] claims
 8    require consideration of detention conditions does not necessarily preclude habeas corpus
 9    review,” as this Court recently held; “these claims are cognizable under § 2241.” Keeton Order
10    at 12. Thus, the PLRA and its requirements neither apply to nor bar Plaintiffs’ claims for relief.
11           B.      The remaining injunctive-relief factors similarly favor granting relief.
12           The likelihood of irreparable harm to Plaintiffs, without injunctive relief, is far from
13    “speculative,” as Defendants claim (at 21–22)—it is exceedingly urgent. Conditions that are
14    “very likely to cause serious illness and needless suffering the next week or month or year”
15    violate the Constitution, and a court “need not await a tragic event” before granting relief.
16    Helling, 509 U.S. at 33; see also Parsons v. Ryan, 754 F.3d 657, 680 (9th Cir. 2014). And “the
17    deprivation of constitutional rights ‘unquestionably constitutes irreparable injury.’” Melendres v.
18    Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (citation omitted). In fact, courts have found
19    irreparable harm for detainees facing similar circumstances. See, e.g., Carranza v. Reams, 2020 WL
20    2320174, at *11 (D. Colo. May 11, 2020) (finding “irreparable harm” at jail where “at least ten
21    inmates have tested positive for COVID-19”); Barbecho v. Decker, No. 20-cv-2821 (AJN), 2020
22    WL 2317876, at *6 (S.D.N.Y. May 11, 2020) (finding risk of irreparable harm where jailers “do
23    not offer evidence that testing is widely offered or used to ascertain the scope of the outbreak
24    among the detainee and inmate populations” (internal quotation marks and citation omitted)).
25    In this case, the balance of equities tips sharply in Plaintiffs’ favor. See Ariz. Dream Act Coal. V.
26    Brewer, 757 F.3d 1053, 1069 (9th Cir. 2014) (“[B]y establishing a likelihood that Defendants’
27    policy violates the U.S. Constitution, Plaintiffs have also established that both the public
28    interest and the balance of the equities favor [injunctive relief].”).

                                                      -10-
     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 12 of 14



 1           Plaintiffs do not, as Defendants suggest (at 22), seek a “boundless” preliminary
 2    injunction that will result in a “facility czar.” Rather, they seek a remedy that is well within this
 3    Court’s discretion: confinement that complies with the Constitution. See, e.g., Swann v. Charlotte-
 4    Mecklenburg Bd. of Educ., 402 U.S. 1, 15–16 (1971) (“Once a right and a violation have been
 5    shown, the scope of a district court’s equitable powers to remedy past wrongs is broad, for
 6    breadth and flexibility are inherent in equitable remedies.”); Stone v. City & Cty. of San Francisco,
 7    968 F.2d 850, 861 (9th Cir. 1992) (“Federal courts possess whatever powers are necessary to
 8    remedy constitutional violations because they are charged with protecting these rights.”).
 9    II.    An expert is appropriate here, and Plaintiffs have identified five such individuals.
10           Defendants last argue (at 23) that a preliminary injunction is inappropriate because such
11    relief should only serve to maintain “the status quo.” That is exactly what Plaintiffs seek. The
12    “status quo” in this case is that Petitioners remain alive and (seemingly) uninfected by COVID-
13    19. Defendants’ similar argument (at 22) that appointment of an expert is “premature” is belied
14    by the rapid spread of COVID-19 in these congregate living settings. Defendants’ remaining
15    arguments—that there will be concerns with the expert’s neutrality, that the Court will “rubber
16    stamp” the expert’s report, that the expert’s report will be so unreliable that it will fail under
17    Daubert, and that there will not be an opportunity to cross-examine the expert—are premature
18    and unfounded. It is well within this Court’s competence to craft orders and implement
19    procedures to protect against these concerns as it sees fit, including at a later time.
20           Plaintiffs thus respectfully request that this Court appoint any of these highly qualified
21    individuals as an expert in this case, to promptly inspect CoreCivic and advise the Court on the
22    facility’s conditions and compliance with recommendations by public-health experts. 6
23    III.   Conclusion
24           Plaintiffs request that this Court issue a temporary restraining order and a preliminary
25    injunction, as detailed in Plaintiffs’ Motion and the proposed order lodged with the Court.
26
27
             6  Counsel for Plaintiffs have worked to identify someone whom this Court can
      immediately appoint as an expert. Plaintiffs’ counsel have identified five such experts, and
28    résumés and letters from these individuals are attached collectively as Exhibits 3–7.

                                                      -11-
     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 13 of 14



 1
      Dated: May 15, 2020               PERKINS COIE LLP
 2
 3                                      By: /s/ Matthew R. Koerner
                                            Jean-Jacques Cabou (#022835)
 4                                          Matthew R. Koerner (#035018)
                                            Margo R. Casselman (#034963)
 5                                          Benjamin C. Calleros (#034763)
                                            PERKINS COIE LLP
 6                                          2901 North Central Avenue, Suite 2000
                                            Phoenix, Arizona 85012-2788
 7
                                             Emma Andersson*
 8                                           eandersson@aclu.org
                                             Taylor Brown*
 9                                           tbrown@aclu.org
                                             Alejandro Ortiz*
10                                           ortiza@aclu.org
                                             Chase Strangio*
11                                           cstrangio@aclu.org
                                             AMERICAN CIVIL LIBERTIES UNION
12                                           FOUNDATION
                                             125 Broad St., 18th Fl.
13                                           New York, New York 10004
                                             Telephone: 917-345-1742
14
                                             Somil Trivedi*
15                                           strivedi@aclu.org
                                             AMERICAN CIVIL LIBERTIES UNION
16                                           FOUNDATION
                                             915 15th St., NW
17                                           Washington, DC 20012
                                             Telephone: 202-715-0802
18
                                             Jared G. Keenan (#027068)
19                                           jkeenan@acluaz.org
                                             Christine K. Wee (#028535)
20                                           CWee@acluaz.org
                                             AMERICAN CIVIL LIBERTIES UNION
21                                           FOUNDATION OF ARIZONA
                                             3707 N. 7th Street, Suite 235
22                                           Phoenix, AZ 85014
23                                      Attorneys for Plaintiffs
24                                      *Applications for pro hac vice forthcoming.
25
26
27
28

                                           -12-
     Case 2:20-cv-00901-DJH--DMF Document 18 Filed 05/15/20 Page 14 of 14



 1                                 CERTIFICATE OF SERVICE
 2                 I hereby certify that on May 15, 2020, I electronically transmitted the attached
 3    documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of same
 4    to:
            Daniel P. Struck, Bar No. 012377
 5          Rachel Love, Bar No. 019881
 6          Nicholas D. Acedo, Bar No. 021644
            Jacob B. Lee, Bar No. 030371
 7          STRUCK LOVE BOJANOWSKI& ACEDO, PLC
            3100 West Ray Road, Suite 300
 8
            Chandler, Arizona 85226
 9          Telephone: (480) 420-1600
            dstruck@strucklove.com
10          rlove@strucklove.com
11          nacedo@strucklove.com
            jlee@strucklove.com
12          Attorneys for Respondent Kline
13          AUSA William Staes
14          Two Renaissance Square
            40 N. Central Ave, Suite 1200
15          Phoenix, Arizona 85004
            William.Staes@usdoj.gov
16          Attorney for David Gonzlaes, Donald W. Washington and Michael Carvajal
17
18    By: Jennifer McNamara
      Perkins Coie, LLP
19
20
21
22
23
24
25
26
27
28

                                                   -1-
